Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 4 recites the limitation "the heat sources". There is insufficient antecedent basis for this limitation in the claim since claim 1 does not necessarily include heat sources.
	Also, claim 4 recites the limitation “i.e. Peltier patches”. It is not clear whether the claim necessarily includes a Peltier patch or not. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (US Pub. No. 2019/0009172 A1) in view of Nakamura et al. (US Pub. No. 2017/0235364 A1).
		As to claim 1, Sawai shows a multi-modal haptics integrated feedback handle (operation apparatus 1, Fig. 2 and para. 50), comprising three areas: a finger haptics function area (TK1, Fig. 7 and para. 107), a palm haptics function area (entire casing 3, Fig.7 and para. 115), and a spatial positioning function area (AS, GS, Fig. 6 and para. 167); wherein the finger haptics function area comprises one or more haptic buttons TK,PS (Fig. 7 and paras. 105 and 110), and fingers can operate the haptic buttons individually or jointly (paras. 105 and 110); the haptic buttons have feedback functions of haptics surface friction and texture (i.e. vibration, paras. 107, 112 and 115), wherein the palm haptics function area can perform vibration flow feedbacks (para. 115);  and the spatial positioning function area comprises a spatial positioning module, which can obtain position information of the handle in the space in real time (Fig. 6 and para. 167).
		Sawai does not show that the palm haptics function area comprises multi-point independent vibration sources which can perform multi-point independent vibration feedbacks.
		Nakamura shows that a palm haptics function area comprises multi-point independent vibration sources which can perform multi-point independent vibration feedbacks (Fig. 7 and paras. 98 – 103).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sawai with those of Nakamura because designing the system in this way allows the device to express fine nuances of vibration (para. 102).

 		As to claim 3, Sawai shows that the haptic buttons comprise a device for measuring finger position information (paras. 106 and 111). 
 		As to claim 4, Sawai shows that the vibration sources comprise miniature vibration motors (para. 64).
 		As to claim 8, Sawai shows that the shape haptic feedback device comprises a miniature motor (para. 64). 
 Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai and Nakamura as combined above in view of Eldering (US Pub. No. 2010/0225456 A1).
	As to claim 5, Sawai as modified above does not show that the surface friction and texture haptic feedback device comprises an electrostatic effect film. 
	Eldering shows that a surface friction and texture haptic feedback device comprises an electrostatic effect film (para. 19).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sawai as modified above with those of Eldering because designing the system in this way allows the device to provide indents and bumps (para. 27).
		As to claim 7, Sawai as modified above does not show that the softness haptic feedback device comprises a silicone cavity. 
		Eldering shows that show that a softness haptic feedback device comprises a silicone cavity (para. 27).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai and Nakamura as combined above in view of Yi et al. (US Pub. No. 2018/0116601 A1).
		As to claim 6, Sawai as modified above does not show that the temperature haptic feedback device comprises a flexible thermally conductive metal film. 
		Yi shows that a temperature haptic feedback device comprises a flexible thermally conductive metal film (paras. 428 and 734).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sawai as modified above with those of Yi because designing the system in this way allows the device to be easily placed in contact with a user’s body (para. 428).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai and Nakamura as combined above in view of Shai et al. (US Pub. No. 2011/0007035 A1).
		As to claim 9, Sawai as modified above does not show that the device for measuring finger position information comprises a miniature camera or a flexible screen. 
		Shai Shows that a device for measuring finger position information comprises a miniature camera (para. 387). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARL ADAMS/Examiner, Art Unit 2627